r - - - - - - - - ------------ - tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c mar 20js u i l xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxx individual m xxxxxxxxxxxx ira x xxxxxxxxxxxx amount d xxxxxxxxxxx date date xxxxxxxxxxx xxxxxxxxxxx dear xxxxxxxxx this is in response to your letter dated date as supplemented by correspondence dated date submitted by you in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of your request taxpayer a represents that her husband individual m received a distribution from ira x totaling amount d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to death of her husband individual m and her lack of knowledge that amount d was withdrawn from ira x by individual m taxpayer a represents that on date her husband individual m withdrew amount d from ira x with intent to rollover amount d within the 60-day rollover period taxpayer a further represents that prior to and within the 60-day period individual m her husband was hospitalized with numerous complications following his back surgery the withdrawal transactions from ira x were made by individual m while he was in the hospital on date individual m passed away taxpayer a asserts that she was not aware of the distribution of amount d from ira x until february when her tax prepare told her of the withdrawal transactions from ira x amount d has not been used for any other purpose based on the facts and representations taxpayer a requests that the internal_revenue_service the service waive the 60-day rollover requirement with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60t day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to the death of her husband individual m and her lack of knowledge that amount d was withdrawn from ira x by her husband individual m therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such contribution the contribution of amount d to a rollover ira will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this letter please contact xxxxxxxxxxxxxxxx at xxxxxxxxxx all correspondence should be addressed to se t ep ra t sincerely yours herri m edelman manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
